Petition for Writ of Mandamus Dismissed and Opinion filed May 11, 2006








Petition for Writ of Mandamus Dismissed and Opinion
filed May 11, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00374-CV
____________
 
IN RE BAVARIAN PHENIQUE ADAMS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M  O P I N I O N
On April 26, 2006, relator filed a
petition for writ of mandamus in this Court. 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex.
R. App. P. 52.1.  In the petition,
relator asks this Court to compel the Constable of
Precinct One in Fort Bend County to execute a judgment on his behalf. 
We lack jurisdiction to address relator=s claim for mandamus relief.  See Tex.
Gov=t
Code Ann. '
22.221 (a), (b) (Vernon 2004).  Accordingly, relator=s petition for writ of mandamus is
ordered dismissed.
PER CURIAM
 
Petition
Dismissed and Opinion filed May 11, 2006.
Panel consists of
Justices Hudson, Fowler, and Seymore.